DETAILED ACTION
Claims 1-20 are pending in the current application

Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 5/17/22, with respect to the rejection of claim 1 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ehret et al. (Pub. No. US 2007/0300166 A1) [0033] lines 12-14 which is able to show the ability to modify script variables in response to events thus would create a second subset of script variables, where the teachings of Dasgupta et al. (Pub. No. US 2019/0073257 A1) [0022] lines 3-8 which shows the specific event of anomaly detection, by ability to determine a correlation between log data information and anomalies, thus would also be able to determine if there is no correlation between the log data and the anomaly, where it is seen in the teachings of Bhattacharya [0025] lines 1-7, [0029] lines 1-10 and [0070]-[0071] lines 1-5 which is able to show the generation of the log information based on the specified data variable type information in the application code thus viewed as generation of the log file based on the first subset of data information specified in the log schema, viewed as the type of limited variable information format specified in the log scheme where it is not limited how many times this can be done, thus in light of specifically disclosed bellows teachings of the processing a second request can be viewed as the specifics of also including the use of a second subset of data variables a second log file.
Applicant's arguments filed 5/17/22 have been fully considered but they are not persuasive. 
Applicant argues (Argument 1; Remarks pg. 10 lines 3-4) that the amended claim language is not directed to an abstract idea.
With respect to applicant’s arguments examiner respectfully disagrees.  As to argument 1 it is not viewed as being integrated into a practical idea as seen in more detail disclosed below and not seen as imposing meaningful limits as viewed that the software has had that functionality already built into it thus not integration of the idea into the practical application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites a mental process writing information into a log.
The limitations of accessing a log script, writing the subset of data variables to a log file, analyzing the first log file to determine correlation, modifying the log script, and write second data corresponding to a second subset are one that under broadest reasonable interpretation covers performances of the limitation in the mind but for the recitation of additional elements to implement the idea on a computer and insignificant pre-solution activity information.  That is other than the determining that the software application has reached a particular state, nothing in the claim elements precludes the steps from practically being performed in the mind.  For example, but for the elements to implement the idea on a computer and the determining that the software application has reached a particular state, accessing a script log in response to determining that it has reach a specific state, in the context of this claim encompasses a user being able to manually gain access to a log script information when it has been indicated that a state has been reached.  Similarly, the limitation of writing the subset of data variables to a log file is one that under its broadest reasonable interpretation covers performance of the limitation in the mind but for the recitation of additional elements to implement the idea on a computer and insignificant pre-solution activity information.  That is other than the determining that the software application has reached a particular state, nothing in the claim elements precludes the steps from practically being performed in the mind.  For example, but for the elements to implement the idea on a computer and the determining that the software application has reached a particular state, writing the subset of data variables to a log file, in the context of this claim encompasses the user being able to manually add the selected subset of variables to a log/record file based on an indicated format.  Similarly, the limitation of analyzing the log data to determine a correlation is one that under its broadest reasonable interpretation covers performance of the limitation in the mind but for the recitation of additional elements to implement the idea on a computer and insignificant pre-solution activity information.  That is other than the determining that the software application has reached a particular state, nothing in the claim elements precludes the steps from practically being performed in the mind.  For example, but for the elements to implement the idea on a computer and the determining that the software application has reached a particular state, analyzing the log data to determine correlation, in the context of this claim encompasses the user being able to manually analyze the data information provided and calculate/determine if there is a correlation value between data and provided anomaly information.  Similarly, the limitation of modifying the log script to include a second subset of data variables is one that under its broadest reasonable interpretation covers performance of the limitation in the mind but for the recitation of additional elements to implement the idea on a computer and insignificant pre-solution activity information.  That is other than the determining that the software application has reached a particular state, nothing in the claim elements precludes the steps from practically being performed in the mind.  For example, but for the elements to implement the idea on a computer and the determining that the software application has reached a particular state, modifying the log script, in the context of this claim encompasses the user being able to manually adjust the log script to include a new/second subset of variable information.  Similarly, the limitation of writing data associated with the second subset of data variables to a log file is one that under its broadest reasonable interpretation covers performance of the limitation in the mind but for the recitation of additional elements to implement the idea on a computer and insignificant pre-solution activity information.  That is other than the determining that the software application has reached a particular state, nothing in the claim elements precludes the steps from practically being performed in the mind.  For example, but for the elements to implement the idea on a computer and the determining that the software application has reached a particular state, writing the data values associated with the second subset of data variables to a second log file, in the context of this claim encompasses the user being able to manually add the selected/different subset of variables to a log/record file based on an indicated format.
The judicial exception is not integrated into a practical application.  In particular the claim only recites additional elements to implement the idea on a computer and determining that the software application has reached a particular state.  The determining that the software application has reach a particular state is viewed as insignificant pre-solution activity information as being provided to act as a trigger condition for stating the abstract idea tied to the log analysis and script information.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits of practicing the idea.  The claim is directed to an abstract idea.
The claim does not include any additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of elements to implement the idea on a computer and determining that the software application has reached a particular state amounts to no more that insignificant pre-solution activity information.  Mere instruction to apply pre-solution activity information cannot provide inventive concept.  The claim is not patent eligible.
Claims 2-8 are also rejected under similar rational wherein these dependent claims recited further mental process as identified above without additional elements which would integrate into the practical application.

Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites a mental process generating a log.
The limitations of determining a subset of variable form a set of variable base on log script, recording a log file based on the subset of data variable, determining no correlation between log data and an anomaly, recoding a second subset of data variable based on second log script when no correlation, are ones that under broadest reasonable interpretation covers performances of the limitation in the mind but for the recitation of additional elements to implement the idea on a computer and insignificant pre solution activity information.  That is other than the executing the software application on a hardware processor and receiving an indication for changing log data, nothing in the claim elements precludes the steps from practically being performed in the mind.  For example, but for the executing the software application on a hardware processor and receiving an indication for changing log data, determining a subset of variables from a set of variable based on log script, in the context of this claim encompasses a used being able to mentally select a subset of variable from set of variable information provided.  Similarly, the limitation of recording a first log file based on the subset of variable information is one that under its broadest reasonable interpretation covers performance of the limitation in the mind but for the recitation of additional elements That is other than the executing the software application on a hardware processor and receiving an indication for changing log data, nothing in the claim elements precludes the steps from practically being performed in the mind.  For example, but for the executing the software application on a hardware processor and receiving an indication for changing log data, recording a log file based on the first subset of variable data, in the context of this claim encompasses a user being able to manually write/ to a log file/record based on the data associated with the selected subset information.  Similarly, the limitation of determining that no correlation is detected between logged data and an anomaly is one that under its broadest reasonable interpretation covers performance of the limitation in the mind but for the recitation of additional elements to implement the idea on a computer and insignificant pre-solution activity information.  That is other than the executing the software application on a hardware processor and receiving an indication for changing log data, nothing in the claim elements precludes the steps from practically being performed in the mind.  For example, but for the executing the software application on a hardware processor and receiving an indication for changing log data, determining that no correlation is detected between logged data and an anomaly, in the context of this claim encompasses the user being able to mentally perform an analysis on the information to determine if there is a correlation between them.  Similarly, the limitation of recording second log data associated with a second subset of data variable based on a second log script under broadest reasonable interpretation covers performances of the limitation in the mind but for the recitation of additional elements to implement the idea on a computer and insignificant pre-solution activity information.  That is other than the executing the software application on a hardware processor and receiving an indication for changing log data, nothing in the claim elements precludes the steps from practically being performed in the mind.  For example, but for the executing the software application on a hardware processor and receiving an indication for changing log data, recording second log data based on another/second subset of variable from another/second set of variable based on another/second log script, in the context of this claim encompasses a used being able to mentally select a subset of variable types from set of variable type information provided from a changed log script.  Similarly the limitation of generating a second log file based on the based on the subset of variable type information is one that under its broadest reasonable interpretation covers performance of the limitation in the mind but for the recitation of additional elements That is other than the executing the software application on a hardware processor and receiving an indication for changing log data, nothing in the claim elements precludes the steps from practically being performed in the mind.  For example, but for the executing the software application on a hardware processor and receiving an indication for changing log data, generating a log file based on the first subset of variable types data, in the context of this claim encompasses a user being able to manually write/ to a log file/record based on the data associated with the selected subset information.  
The judicial exception is not integrated into a practical application.  In particular the claim only recites additional elements to implement the idea on a computer environment and receiving an indication for changing log data.  The implementing the idea of a computer environment by executing the software application on one or more hardware processors is used to implement the above disclosed abstract idea on the hardware environment.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits of practicing the idea.  The receiving an indication for changing log data is viewed as insignificant solution activity as it acts as a specific trigger condition for being able to determine when to generate the second log script, subset of data variables, and log.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits of practicing the idea.  The claim is directed to an abstract idea.
The claim does not include any additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of implement the idea on a computer environment and receiving an indication for changing log data amounts to no more that linking the implementing the abstract idea on a computer environment without significantly more insignificant solution activity information.  Mere instruction to apply solution activity information cannot provide inventive concept.  The claim is not patent eligible.
Claims 10-15 are also rejected under similar rational wherein these dependent claims recited further mental process as identified above without additional elements which would integrate into the practical application.

Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites a mental process determining log information.
The limitations of writing the values associated with subset of values in a log, analyzing the log to determine correlation information, and responsive to no correlation write to a second log data values corresponding to a second subset of variable are ones that under broadest reasonable interpretation covers performances of the limitation in the mind but for the recitation of additional elements to implement the idea on a computer and insignificant pre-solution activity information.  That is other than the elements to implement the idea on a computer and determining that an application has reached a particular state within a workflow, nothing in the claim elements precludes the steps from practically being performed in the mind.  For example, but for the elements to implement the idea on a computer and determining that an application has reached a particular state within a workflow, recording data values associated with the subset of values into a log file, in the context of the claim encompasses a used being able to manually enter/record value of variable information into a log record of information.  Similarly, the limitation of analyzing the log date to determine correlation is one that under broadest reasonable interpretation covers performances of the limitation in the mind but for the recitation of additional elements to implement the idea on a computer and insignificant pre-solution activity information.  That is other than the elements to implement the idea on a computer and determining that an application has reached a particular state within a workflow, nothing in the claim elements precludes the steps from practically being performed in the mind.  For example, but for the elements to implement the idea on a computer and determining that an application has reached a particular state within a workflow, analyzing the logged data to determine correlation, in the context of the claim encompasses a used being able to mentally analyze data looking for a correlation between it and an anomaly and being able to determine when it exist.  Similarly, the limitation of writing to a second log file second log data associated with a second sub set of variables is one that under broadest reasonable interpretation covers performances of the limitation in the mind but for the recitation of additional elements to implement the idea on a computer and insignificant pre-solution activity information.  That is other than the elements to implement the idea on a computer and determining that an application has reached a particular state within a workflow, nothing in the claim elements precludes the steps from practically being performed in the mind.  For example, but for the elements to implement the idea on a computer and determining that an application has reached a particular state within a workflow, writing to a second log file second log data associated with a second sub set of variables, in the context of the claim encompasses a used being able to manually write/log the data information associated with a second set of determined variables into a second log in response to the above determine correlation relationship.
The judicial exception is not integrated into a practical application.  In particular the claim only recites additional elements to implement the idea on a computer and determine that the application has reached a particular state in a workflow.  The determining that the software application has reach a particular state is viewed as insignificant pre-solution activity information as being provided to act as a trigger condition for stating the abstract idea tied to the log analysis and script information.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits of practicing the idea.  The claim is directed to an abstract idea.
The claim does not include any additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of to implement the idea on a computer and determine that the application has reached a particular state in a workflow amounts to no more that linking the implementing the abstract idea on a computer environment without significantly more and insignificant pre-solution activity information.  Mere instruction to apply solution activity information cannot provide inventive concept.  The claim is not patent eligible.
Claims 17-20 are also rejected under similar rational wherein these dependent claims recited further mental process as identified above without additional elements which would integrate into the practical application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Bhattacharya et al. (Pub. No. US 2014/0310679 A1), in view of Adreon et al. (Pub. No. US 2009/0013047 A1), in view of Dasgupta et al. (Pub. No. US 2019/0073257 A1) and further in view of Ehret et al. (Pub. No. US 2007/0300166 A1).

As to claim 1, Bhattacharya discloses a system, comprising: a non-transitory memory (Bhattacharya [0092] lines 6-13);
 and one or more hardware processors coupled with the non-transitory memory and configured to read instructions from the non-transitory memory to cause the system to perform operations comprising (Bhattacharya [0092] lines 6-13): 
in response to determining that the software application has reached the particular state within the workflow accessing a log script external to the software application (Bhattacharya [0005] lines 1-11, [0019] lines 4-8 and [0025] lines 1-5; which shows being able to access log scheme, viewed as type of log script as used to determine a subset of variable, from the memory thus viewed as external to the application, where it is seen specifically disclose below the specifics of determining that the software application has reached the particular state within the workflow performing an action thus together can be seen as showing  in response to determining that the software application has reached the particular state within the workflow accessing a log script external to the software application); 
causing the software application to write first data values that correspond to a first subset of data variables and that have been used or generated by the software application during the processing the first transaction to a first log file according to in the log script (Bhattacharya [0025] lines 1-7, [0029] lines 1-10 and [0070]-[0071] lines 1-5; which is able to show the generation/writing of the log information based on the specified data variable type information in the application code thus viewed as generation/writing of the log file based on the first subset of data information specified in the log schema including the specific selection of data variable types, viewed as the subset of data variables, where the specifics of the first transaction can be seen specifically disclosed below); and
while processing a second transaction, causing the software application to write second data values that correspond to the second subset of data variables and that have been used or generated by the software application during the processing the second transition to a second log file according to the modified script (Bhattacharya [0025] lines 1-7, [0029] lines 1-10 and [0070]-[0071] lines 1-5; which is able to show the generation/writing of the log information based on the specified data variable type information in the application code thus viewed as generation/writing of the log file based on the second/another subset of data information specified in the log schema, where it is not limited as to how many times this can be done thus creating a second subset, including the specific selection of data variable types, viewed as the subset of data variables and since not limited in number of iterations viewed as being able to do as part of a second transaction,)

Bhattacharya does not specifically disclose determining that a software application running on a device has reached a particular state within a workflow for processing a first transaction.

However, Adreon discloses determining that a software application running on a device has reached a particular state within a workflow for processing a first transaction (Adreon [0059] lines 1-7 and [0060] lines 1-6; which shows being able to determine where the workflow associated with an application has reached a particular/specific state of the application in processing the workflow, where that specific point/state is associated with requiring action to be performed/processing request viewed as a type of processing a first transaction).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Adreon showing determining workflow has reached a specific state, into the workflow logging system of Bhattacharya, for the purpose of increasing usability by making sure action is taken when a particular state is reached, as taught by Adreon [0060] lines 1-6.

Bhattacharya as modified by Adreon does not specifically disclose analyzing first logged data that is stored in the first log file, wherein the first logged data is generated based on processing a plurality of transactions comprising the first transaction; determining, based on the analyzing that no correlation is detected between the first logged data and an anomaly associated with the processing the plurality of transaction; in response to determining that no correlation is detected between the logged data and the anomaly, performing action.

However, Dasgupta discloses analyzing first logged data that is stored in the first log file, wherein the first logged data is generated based on processing a plurality of transactions comprising the first transaction (Dasgupta [0022] lines 3-8; which shows the ability to compare/analyze log data, where it is seen specifically disclosed above the specifics of writing data associated with transaction to the log data file); 
determining, based on the analyzing that no correlation is detected between the first logged data and an anomaly associated with the processing the plurality of transaction (Dsgupta [0028] lines 3-8 and [0036] lines 3-9; which shows the specific event of anomaly detection, by ability to determine a correlation between log data information and anomalies, thus would also be able to determine if there is no correlation between the log data and the anomaly); 
in response to determining that no correlation is detected between the logged data and the anomaly, performing action. (Dsgupta [0028] lines 3-8 and [0036] lines 3-9; which shows the specific event of anomaly detection, by ability to determine a correlation between log data information and anomalies, thus would also be able to determine if there is no correlation between the log data and the anomaly, where in response to determine correlation information is able to perform a specific task associated with the determination).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Dsgupta showing the determine log correlation with anomaly into the log generation system of Bhattacharya as modified by Adreon for the purpose of increasing usability be being able to determine if the log data correlates to errors and thus giving the user more information for later use as taught by Dsgupta [0028] lines 1-18.

Bhattacharya as modified by Adreon and Dsgupta does not specifically disclose in response to determining no correlation modifying the log script to include a second subset of data variables that is different from the first subset of data variables for logging.

However, Ehret disclose in response to determining no correlation modifying the log script to include a second subset of data variables that is different from the first subset of data variables for logging (Ehret [0033] lines 12-14; which is able to show the ability to modify script variables in response to events thus would create a second/different subset of script variables, where it is seen specifically disclosed about the specifics of the log script).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective date to incorporate the teachings of Ehret showing the changing the script variables into the variable logging system of Bhattacharya as modified by Adreon and Dsgupta for the purpose of providing more controls by allowing for different variable modification under different conditions, as taught by Ehret [0033] lines 12-18


As to claim 2, Bhattacharya does not specifically disclose however Adreon discloses wherein the particular state represents a completion progress of the workflow (Adreon [0059] lines 1-4 and [0081] lines 2-5; which shows that the states are a set of states for a workflow which can include the completed state).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Adreon showing determining workflow has reached a specific state, into the workflow logging system of Bhattacharya, for the purpose of increasing usability by making sure action is taken when a particular state is reached, as taught by Adreon [0060] lines 1-6.

As to claim 3, Bhattacharya discloses wherein the software application is caused to write the first data values to the log file after the software application has produced the response (Bhattacharya [0025] lines 1-7, [0029] lines 1-10 and [0070]-[0071] lines 1-5; which is able to show the generation of/writing to the log information based on the specified data variable type information in the application code thus viewed as generation and writing  of the log file based on the subset of data information, where it is seen specifically disclosed below producing a response to a request).

Bhattacharya does not specifically disclose wherein the software application is configured to produce a response based on the processing the first transaction.

However, Adreon discloses wherein the software application is configured to produce a response based on the processing the first transaction (Adreon [0059] lines 1-7 and [0060] lines 1-6; which shows responsive to reaching a specific state, the application may perform action/transaction, send notification in response).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Adreon showing determining workflow has reached a specific state, into the workflow logging system of Bhattacharya, for the purpose of increasing usability by making sure action is taken when a particular state is reached, as taught by Adreon [0060] lines 1-6.

As to claim 5, Bhattacharya as modified by Adreon, Dsgupt does not specifically disclose, however, Ehret discloses the second subset of data variables includes at least one data variable that is not included in the first subset of data variable (Ehret [0033] lines 12-14; which is able to show the ability to modify script variables in response to events thus would create a second/different subset of script variables)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective date to incorporate the teachings of Ehret showing the changing the script variables into the variable logging system of Bhattacharya as modified by Adreon and Dsgupta for the purpose of providing more controls by allowing for different variable modification under different conditions, as taught by Ehret [0033] lines 12-18.

As to claim 6, Bhattacharya as modified by Adreon does not specifically disclose, however, Dsgupta discloses determining a correlation between a particular data variable from the second subset of data variables and the anomaly based on analyzing the second log file (Dsgupta [0028] lines 3-8 and [0036] lines 3-9; which shows the specific event of anomaly detection, by ability to determine a correlation between log data information and anomalies, , where it is seen specifically disclosed above the variables part of the log data and the plurality of subset of variables available); and

generating a report indicating the correlation (Dsgupta [0036] lines 3-9; which shows when the relationship score associated with the log data and the event is matched/exceeded, viewed as correlation, a sharable entry is created for the relationship in a format other apparatus can used, viewed as a type of report being generated).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Dsgupta showing the determine log correlation with anomaly into the log generation system of Bhattacharya as modified by Adreon for the purpose of increasing usability be being able to determine if the log data correlates to errors and thus giving the user more information for later use as taught by Dsgupta [0028] lines 1-18.



Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bhattacharya, Adreon, Dsgupta and Ehret as applied to claim 1 above, and further in view of Zondervan et al. (Pub. No. US 2003/0051059 A1).

As to claim 4, Bhattacharya discloses wherein the operations further comprise: prior to processing the first transaction providing, on a user device, a user interface for configuring the log script (Bhattacharya [0056] lines 6-10; which shows a UI that developer can provided a selection of requirements for the log scheme input viewed as before and processing is done in association with); 
receiving a selection of the first subset of data variable types (Bhattacharya [0025] lines 1-7, [0029] lines 1-10 and [0056] lines 6-10; which shows a UI that developer can provided a selection of requirements for the log scheme input viewed as including its selection of set of variable types, where it is seen specifically disclose below the set of variable types in the UI); and 
generating the log script based on the selection (Bhattacharya [0025] lines 1-7, [0029] lines 1-10 and [0056] lines 1-10; which is able to show the generation of the log scheme/script information based on variable specified/selected information).

Bhattacharya as modified by Adreon, Dsgupta and Ehret does not specifically disclose presenting, on the user interface, a set of data variable associated with the software application.

However, Zondervan discloses presenting, on the user interface, a set of data variable associated with the software application (Zondervan [0017] lines 1-3 [0020] lines 1-7 and claim 46; which shows being able to select from the user through the UI a selection variables associated with the application).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Zondervan showing the UI specifically including variable selection into the selection of variable type information of  Bhattacharya as modified by Adreon, Dsgupta and Ehret, for the purpose of increasing usability by being able to clearly provide to users a visual display for selecting/choosing/determining variable type information as taught by Zondervan [0020] lines 1-7.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bhattacharya, Adreon, Dsgupta and Ehret as applied to claim 1 above, and further in view of Kosche et al. (Patent No. US 8,762,951 B1) and Flyax (Pub. No. US 2018/0060149 A1)

As to claim 7, Bhattacharya disclose generating the log script based on the selecting the first subset of data variable types (Bhattacharya [0025] lines 1-7, [0029] lines 1-10 and [0056] lines 6-10; which shows a UI that developer can provided a selection of requirements for the log scheme input viewed as including its selection of set of variable types thus once selected completing the log schema information and being fully generated).

Bhattacharya as modified by Adreon, Dsgupta and Ehret prior to the processing the first transaction, determining a trend based on responses generated by the software application in response to processing a second plurality of transaction.

However, Kosche discloses prior to the processing the first transaction, determining a trend based on responses generated by the software application in response to processing a second plurality of transaction (Kosche Col. 75 lines 19-24; which shows the ability to detect patterns in response to values associated with execution of the application, viewed as the plurality of request that can be viewed as sperate from a first plurality of transactions thus can be viewed as happening before).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Kosche determining patterns/trends in execution into the workflow system of Bhattacharya as modified by Adreon, Dsgupta and Ehret for the purpose of increasing usability by being able to generate specific events in response to pattern detection in execution, as taught by Kosche Col. 75 lines 19-24.

Bhattacharya as modified by Adreon, Dsgupta, Ehret and Kosche does not specifically disclose while the software application is running, automatically selecting, from a set of data variable associated with the software application, the first subset of data variable based on the trend.

However, Flyax discloses while the software application is running, automatically selecting, from a set of data variable associated with the software application, the first subset of data variable based on the trend (Flyax [0017] lines 10-20; which shows the while program is executing causing the selection of variables, based on specific value information type of triggering event, where in light of information disclosed above can be viewed as a type of basic trend/pattern that can trigger an event/action and can also be seen as the specifics of the selection of variable type information can be seen specifically disclosed above).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Flyax showing the variable selection while executing application into the variable selection of Bhattacharya as modified by Adreon, Dsgupta, Ehret and Kosche, for the purpose of increasing the usability by being able to ensure that the variable selection can also occur at different times/under different conditions as taught by Flyax [0019] lines 10-20.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bhattacharya, Adreon, Dsgupta and Ehret as applied to claim 1 above, and further in view of Gao et al. (Pub. No. US 2014/0040868 A1).

As to claim 8, Bhattacharya as modified by Adreon, Dsgupta and Ehret does not specifically disclose wherein the log script is modified without re-deploying the software application.

However, Gao discloses wherein the log script is modified without re-deploying the software application (Gao [0033] lines 1-5; which shows modifying/changing the script so that it can continue to run without blocking contents thus viewed that it is already part of the executing/running application and since can continue to run viewed as done without specific redeployment,). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Gao, showing script modifications into the scripts of Bhattacharya as modified by Adreon, Dsgupta and Ehret for the purpose of increasing usability by being able to automatically repair/fix the script without blocking following actions, as taught by Gao [0033] lines 1-5

Claim 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Bhattacharya et al. (Pub. No. US 2014/0310679 A1), in view of Dasgupta et al. (Pub. No. US 2019/0073257 A1) and further in view of Ehret et al. (Pub. No. US 2007/0300166 A1).

As to claim 9, Bhattacharya discloses a method, comprising: executing, by one or more hardware processors, a software application for processing incoming requests (Bhattacharya [0004] lines 3-7, [0046] lines 1-3 and [0047] lines 6-11; which shows the execution an application that can be tied to process calls/request); 
determining, from a set of data variable associated with the software application, a first subset of data variables  based on a first log script (Bhattacharya [0025] lines 1-7 and [0029] lines 1-10; which shows being able to determine based on the log schema the specific of a selection of data variable type, viewed as a subset of variable types viewed as being determined from the overall data variable types as using a true false method to determine selection and thus determining the associated subset of variables tied to those types); 
causing the software application to record, in a first log file first data that corresponds to the first subset of data variables and that has been used or generated by the software application from processing a first request according to the first log scripts, wherein the first data corresponds to the first subset of data variable types (Bhattacharya [0025] lines 1-7, [0029] lines 1-10 and [0070]-[0071] lines 1-5; which is able to show the generation/record of the log information based on the specified data variable information in the application code thus viewed as generation of the log file based on the first subset of data information, where the variable information data corresponds to the variable types defined in the log schema/script);
causing the software application to record in a second log file, second data that correspond to the second subset of data variables and that have been used or generated by the software application from processing the second request based on a second log script (Bhattacharya [0025] lines 1-7, [0029] lines 1-10 and [0070]-[0071] lines 1-5; which is able to show the generation/recording of the log information based on the specified data variable type information in the application code thus viewed as generation/recording of the log file based on the second/another subset of data information specified in the log schema, where it is not limited as to how many times this can be done thus creating a second subset, including the specific selection of data variable types, viewed as the subset of data variables and since not limited in number of iterations viewed as being able to do as part of a second transaction,)

Bhattacharya does not specifically disclose determining, that no correlation is detected in the first logged data and an anomaly associated with the processing the plurality of request; in response to determining that no correlation is detected between the logged data and the anomaly, performing action.

However, Dasgupta discloses determining, that no correlation is detected in the first logged data and an anomaly associated with the processing the plurality of request (Dsgupta [0022] lines 3-8, [0028] lines 3-8 and [0036] lines 3-9; which shows the specific event of anomaly detection, by ability to determine a correlation between log data information and anomalies, thus would also be able to determine if there is no correlation between the log data and the anomaly);
 in response to determining that no correlation is detected between the logged data and the anomaly, performing action. (Dsgupta [0022] lines 3-8, [0028] lines 3-8 and [0036] lines 3-9; which shows the specific event of anomaly detection, by ability to determine a correlation between log data information and anomalies, thus would also be able to determine if there is no correlation between the log data and the anomaly, where in response to determine correlation information is able to perform a specific task associated with the determination).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Dsgupta showing the determine log correlation with anomaly into the log generation system of Bhattacharya for the purpose of increasing usability be being able to determine if the log data correlates to errors and thus giving the user more information for later use Dsgupta [0028] lines 1-18.

Bhattacharya as modified by Dsgupta does not specifically disclose the second subset of variables is different from the first subset of variables.

However, Ehret disclose the second subset of variables is different from the first subset of variables (Ehret [0033] lines 12-14; which is able to show the ability to modify script variables in response to events thus would create a second/different subset of script variables, where it is seen specifically disclosed about the specifics of the log script).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective date to incorporate the teachings of Ehret showing the changing the script variables into the variable logging system of Bhattacharya as modified by Dsgupta for the purpose of providing more controls by allowing for different variable modification under different conditions, as taught by Ehret [0033] lines 12-18

As to claim 11, Bhattacharya does not specifically disclose, however, Dsgupta discloses analyzing the second log file; and determining a correlation between a particular data variable from the second subset of data variables and the anomaly based on the analyzing the second log file (Dsgupta [0022] lines 3-8, [0028] lines 3-8 and [0036] lines 3-9; which shows the specific event of anomaly detection, by analysis of log information to determine a correlation between log data information and anomalies, thus would also be able to determine if there is or is not a correlation between the log data and the anomaly, where the specifics of the second log file and its associated second variables are seen specifically disclosed above).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Dsgupta showing the determine log correlation with anomaly into the log generation system of Bhattacharya as modified by Adreon for the purpose of increasing usability be being able to determine if the log data correlates to errors and thus giving the user more information for later use Dsgupta [0028] lines 1-18.


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bhattacharya, Dsgupta and Ehret as applied to claim 9 above, and further in view of Carranza et al. (Patent No. US 11,157,384 B2).

As to claim 10, Bhattacharya disclose selecting, from the set of data variables, the second subset of data variable types for logging based on the analyzing the first log file (Bhattacharya [0025] lines 1-7 and [0029] lines 1-10; which shows being able to determine based on the log schema the specific of a selection of data variable type, viewed as a subset of variable types viewed as being determined from the overall data variable types as using a true false method to determine selection, thus also selecting a subset of data variables associated with their types, where it is seen specifically disclosed below showing the specifics of determining variables based on the analysis)
generating the second log script based on the selecting (Bhattacharya [0025] lines 1-7, [0029] lines 1-10 and [0056] lines 1-10; which shows the generation of log schema script information based on specified variable information, viewed as a form of selection, viewed as including a second script seen above, where it is seen specifically disclosed below the details of the selecting can be seen specifically disclosed below).

Bhattacharya as modified by Dsgupta and Ehret does not specifically disclose prior to the processing the second request, analyzing the first log file.

However, Carranza discloses prior to the processing the second request, analyzing the first log file (Carranza Col. 10 lines 50-54 and claim 10; which shows being able analyze log information to determine specific variable type information thus viewed as showing a type of selection of variable types based on the log file analysis, where it is seen specifically disclosed above the specifics of the first and second information and the selection of the second subset);

Therefore, it would have been obvious to one of ordinary before the effective filing date to incorporate the teachings of Carranza showing log analysis into the log generator of Bhattacharya as modified by Dsgupta and Ehret for the purpose of increasing usability by being able to provide more information about the generated file information, as taught by Carranza Col. 10 lines 50-54.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Bhattacharya, Dsgupta and Ehret as applied to claim 9 above, and further in view of Kanaya et al. (Pub. No. US 2019/0204792 A1).

As to claim 12, Bhattacharya discloses  in response to determining that the condition is satisfied, recording a first value corresponding to the first data variable in the second log file (Bhattacharya [0025] lines 1-7, [0029] lines 1-10 and [0070]-[0071] lines 1-5; which is able to show the generation of the log file thus the added/recording the variable information into the log based on specification, where it is seen specifically disclosed below the specifics of logging variable information by determining a condition is satisfied)

Bhattacharya as modified by Dsgupta and Ehret does not specifically disclose determining a condition associated with logging a first data variable of the second subset of data variables; determining whether the condition is satisfied while processing the second request.

However, Kanaya discloses determining a condition associated with logging a first data variable of the second subset of data variables; determining whether the condition is satisfied while processing the second request (Kanaya [0132] lines 5-11; which is able to set conditions for logging variable information and determining when the condition has been satisfied thus viewed as capable of being determined while processing a request and since which variables being monitored are not limited viewed as including variables that can be part of a subset of variables, seen in detail above, where it is seen specifically disclosed above the specifics of the second subset of data variables and the second request).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Kanaya showing the specific variable logging conditions, into the logging of Bhattacharya as modified by Dsgupta and Ehret for the purpose of increase usability by providing more controls to the user for setting trigger conditions for when variable information should be logged, as taught by Kanaya [0132] lines 1-11.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Bhattacharya, Dsgupta, Ehret and Kanaya as applied to claim 12 above, and further in view of Flyax (Pub. No. US 2018/0060149 A1)

As to claim 13, Bhattacharya as modified by Dsgupta, Ehret and Kanaya does not specifically disclose wherein the determining whether the condition is satisfied comprises determining whether a value corresponding to a second variable of the set of data variable is within a predetermined value range.

However, Flyax discloses wherein the determining whether the condition is satisfied comprises determining whether a value corresponding to a second variable of the set of data variable is within a predetermined value range (Flyax [0017] lines 10-20; which shows the determination tied to selection that the variable is of a range of possible values thus viewed as being able to determine if condition is satisfied).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Flyax showing the variable selection while executing application into the variable selection of Bhattacharya as modified by Dsgupta, Ehret and Kanaya, for the purpose of increasing the usability by being able to ensure that the variable selection can also occur at different times/under different conditions as taught by Flyax [0019] lines 10-20.

Claim 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Bhattacharya, Dsgupta and Ehret as applied to claim 9 above, and further in view of Rosenthal et al. (Pub. No. US 2017/0104756 A1).

As to claim 14, Bhattacharya discloses determining that a first data variable of the second subset of data variables is associated with a first type of data (Bhattacharya [0025] lines 1-7; which is able to determine the data type or each variable and determine if it is to be logged thus can determine if a first data variable is of a first type viewed as associated, where the specifics of the second subset of data variables can be seen specifically disclosed above).

Bhattacharya as modified by Dsgupta and Ehret does not specifically disclose modifying at least a first value corresponding to the first data variable before recording the first value to the second log file.

However, Rosenthal discloses modifying at least a first value corresponding to the first data variable before recording the first value to the second log file (Rosenthal [0032] lines 4-11; which shows the ability to redact/modify variable data value information dynamically as part of data flow thus viewed as being data flows to log to be written, where it is seen specifically disclosed above the specifics of the writing/recording values to a log file and the specifics of the second log file information).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Rosenthal showing the modifying variable values into the logging variable information Bhattacharya as modified by Dsgupta and Ehret for the purpose of, increasing security by being able to encrypt specific variable information, as taught by Rosenthal [0032] lines 4-11.

As to claim 15, Bhattacharya as modified by Dsgupta and Ehret does not specifically disclose however Rosenthal disclose wherein the modifying comprises redacting at least a portion of the first value (Rosenthal [0032] 4-11; which shows the ability for modification to include redaction of variable data value information).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Rosenthal showing the modifying variable values into the logging variable information of Bhattacharya as modified by Dsgupta and Ehret for the purpose of, increasing security by being able to encrypt specific variable information, as taught by Rosenthal [0032] lines 4-11.

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Bhattacharya et al. (Pub. No. US 2014/0310679 A1), in view of Adreon et al. (Pub. No. US 2009/0013047 A1), in view of Dasgupta et al. (Pub. No. US 2019/0073257 A1) in view of Ehret et al. (Pub. No. US 2007/0300166 A1) and further in view of Marathe et al. (Pub. No. US 2018/0046374 A1).

As to claim 16, Bhattacharya discloses a non-transitory machine-readable medium having stored thereon machine- readable instructions executable to cause a machine to perform operations comprising: causing the application to write to a first log file stored in a persistent data storage first data values that correspond to a first set of variables and that have been used or generated by the application during the processing the first transaction (Bhattacharya [0025] lines 1-7, [0029] lines 1-10 and [0070]-[0071] lines 1-5; which is able to show the generation/writing of the log information based on the specified data variable type information in the application code thus viewed as generation of the log file based on the first subset of data variable information that are associated with the application, where the specifics of the persistent data storage are seen in more detail disclosed below).

.
Bhattacharya does not specifically disclose determining that an application running on a machine device has reached a particular state within a workflow for processing a first transaction.

However, Adreon discloses determining that an application running on a machine device has reached a particular state within a workflow for processing a first transaction (Adreon [0059] lines 1-7 and [0060] lines 1-6; which shows being able to determine where the workflow associated with an application has reached a particular/specific state of the application in processing the workflow, where that specific point/state is associated with requiring action to be performed/processing request viewed as a type of processing a first transaction).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Adreon showing determining workflow has reached a specific state, into the workflow logging system of Bhattacharya, for the purpose of increasing usability by making sure action is taken when a particular state is reached, as taught by Adreon [0060] lines 1-6.

Bhattacharya as modified by Adreon does not specifically disclose determining that an application running on a machine device has reached a particular state within a workflow for processing a first transaction; determining, that no correlation is detected between the first logged data and an anomaly associated with the processing the plurality of transaction; in response to determining that no correlation is detected between the logged data and the anomaly, performing action

However, Dasgupta discloses analyzing first logged data that is stored in the first log file, wherein the first logged data is generated based on processing a plurality of transactions comprising the first transaction (Dasgupta [0022] lines 3-8; which shows the ability to compare/analyze log data, where it is seen specifically disclosed above the specifics of writing data associated with transaction to the log data file); 
determining, that no correlation is detected between the first logged data and an anomaly associated with the processing the plurality of transaction (Dsgupta [0028] lines 3-8 and [0036] lines 3-9; which shows the specific event of anomaly detection, by ability to determine a correlation between log data information and anomalies, thus would also be able to determine if there is no correlation between the log data and the anomaly); 
in response to determining that no correlation is detected between the logged data and the anomaly, performing action. (Dsgupta [0028] lines 3-8 and [0036] lines 3-9; which shows the specific event of anomaly detection, by ability to determine a correlation between log data information and anomalies, thus would also be able to determine if there is no correlation between the log data and the anomaly, where in response to determine correlation information is able to perform a specific task associated with the determination).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Dsgupta showing the determine log correlation with anomaly into the log generation system of Bhattacharya as modified by Adreon for the purpose of increasing usability be being able to determine if the log data correlates to errors and thus giving the user more information for later use Dsgupta [0028] lines 1-18.

Bhattacharya as modified by Adreon and Dsgupta does not specifically disclose in response to determining no correlation and while processing a second transaction, causing the application to write to a second log file, second data values correspond to a second subset of variable and that have been used or generated by the application during the processing of the second transactions.

However, Ehret disclose in response to determining no correlation and while processing a second transaction, causing the application to write to a second log file, second data values correspond to a second subset of variable and that have been used or generated by the application during the processing of the second transactions (Ehret [0033] lines 12-14; which is able to show the ability to modify script variables in response to events thus would create a second/different subset of script variables, and a new/different second log file where it is seen specifically disclosed above the specifics of the log script and variables that are used during the application).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective date to incorporate the teachings of Ehret showing the changing the script variables into the variable logging system of Bhattacharya as modified by Adreon and Dsgupta for the purpose of providing more controls by allowing for different variable modification under different conditions, as taught by Ehret [0033] lines 12-18.

Bhattacharya as modified by Adreon, Dsgupta and Ehret does not specifically disclose wherein the log file is stored in persistent data storage. 

However, Marathe discloses wherein the log file is stored in persistent data storage (Marathe [0008] lines 4-10; which shows that the log is hosted/stored in persistent memory data/store).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Marathe showing specific storing conditions into the log information of Bhattacharya as modified by Adreon, Dsgupta and Ehret for the purpose of increasing usability by increasing efficiency of resource utilization by only having some information not required for long term storage stored in less persistent and stable memory, as taught by Marathe [0008] lines 4-10 and [0033] lines 1-6.

As to claim 17. Bhattacharya as modified by Adreon, Dsgupta, does not specifically disclose, however, Ehret discloses a second subset of variables includes at least one variable that is not included in the first subset of variables (Ehret [0033] lines 12-14; which is able to show the ability to modify script variables in response to events thus would create a second/different subset of script variables viewed as not part of the first).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective date to incorporate the teachings of Ehret showing the changing the script variables into the variable logging system of Bhattacharya as modified by Adreon and Dsgupta for the purpose of providing more controls by allowing for different variable modification under different conditions, as taught by Ehret [0033] lines 12-18


As to claim 18, Bhattacharya discloses wherein the operations further comprise: determining a condition associated with a first value corresponding to a first variable associated with the application while processing the second transaction (Bhattacharya [0025] lines 1-7, [0029] lines 1-10; which shows the use of a Boolean variable type value check to determine if a specific variable is to be logged that its part of the log script schema, thus viewed as a condition);
determining whether the condition is satisfied, wherein the application is caused to write the second data values to the second log file in response to determining that the condition is satisfied (Bhattacharya [0025] lines 1-9; which shows evaluation of the Boolean condition check to determine if true viewed as satisfied recording/writing the associated values to the log file); and

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Bhattacharya, Adreon, Dsgupta, Ehret and Marathe as applied to claim 18 above, and further in view of Flyax (Pub. No. US 2018/0060149 A1)

As to claim 19, Bhattacharya as modified by Adreon, Dsgupta, Ehret and Marathe does not specifically disclose wherein the determining whether the condition is satisfied comprises determining whether the first value corresponding to the first variable is within a particular value range.

However, Flyax discloses wherein the determining whether the condition is satisfied comprises determining whether the first value corresponding to the first variable is within a particular value range (Flyax [0017] lines 10-20; which shows the determination tied to selection that the variable is of a range of possible values thus viewed as being able to determine if condition is satisfied).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Flyax showing the variable selection while executing application into the variable selection of Bhattacharya as modified by Adreon, Dsgupta, Ehret and Marathe, for the purpose of increasing the usability by being able to ensure that the variable selection can also occur at different times/under different conditions as taught by Flyax [0019] lines 10-20.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Bhattacharya, Adreon, Dsgupta, Ehret and Marathe as applied to claim 16 above, and further in view of Rosenthal et al. (Pub. No. US 2017/0104756 A1)

As to claim 20, Bhattacharya discloses determining that a first value corresponding to a first variable of the second subset of variables comprises a first type of data (Bhattacharya [0025] lines 1-9; which shows is determination of variable information includes determining variable type information thus determining if the variable associated with value is of the type information);
causing the application to write the modified first value, and not the first value, in the second log file (Bhattacharya [0036] lines 1-5 and [0059] lines 17-23; which shows the obfuscating log information and generating an obfuscated log thus a type of modification to log information, where it is seen specifically disclosed below the ability to redact variable information as part of the modification thus together would be viewed as a log with information redacted and not include the specific value redacted).

Bhattacharya as modified by Adreon, Dsgupta, Ehret and Marathe does not specifically disclose in response to the determining that the first value comprises the first type of data, modifying the first value by redacting at least a portion of the first value.

However, Rosenthal discloses in response to the determining that the first value comprises the first type of data, modifying the first value by redacting at least a portion of the first value (Rosenthal [0032] 4-11; which shows the ability for modification to include redaction of variable information thus viewed in response to determining the value information of the variable, thus viewed as a type of check on that value information to determine if it should be redacting, where in light of above disclosed information can be viewed as including determining variable type information ).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Rosenthal showing the modifying variable values into the logging variable information of Bhattacharya as modified by Pavlov for the purpose of, increasing security by being able to encrypt specific variable information, as taught by Rosenthal [0032] lines 4-11.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADFORD F WHEATON whose telephone number is (571)270-1779. The examiner can normally be reached Monday-Friday 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADFORD F WHEATON/Examiner, Art Unit 2193                                                                                                                                                                                                        
/Chat C Do/Supervisory Patent Examiner, Art Unit 2193